Citation Nr: 1301003	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  10-35 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin



THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for degenerative joint disease of the lumbar spine with myofascial pain and radiculopathy, to include as secondary to the service-connected bilateral knee disabilities. 

2.  Entitlement to service connection for degenerative joint disease of the lumbar spine with myofascial pain and radiculopathy, to include as secondary to service-connected bilateral knee disabilities. 
	


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1975.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the RO.

The Board notes that the record does not contain a waiver of review by the agency of original jurisdiction for medical evidence added to the Veteran's Virtual VA claims file since the issuance of the Statement of the Case.  However, to the extent that the action taken hereinbelow is favorable to the Veteran, the Board finds there is no risk of prejudice to the Veteran from proceeding without the waiver.  

Because the remaining claim is being remanded for other action, on remand, the RO should review the new evidence and issue a fully responsive Supplemental Statement of the Case.  See 38 C.F.R. § 19.31 (2012).

The reopened claim of service connection for degenerative joint disease of the lumbar spine with myofascial pain and radiculopathy is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  An unappealed May 2005 rating decision denied the Veteran's claim of service connection for a disability of the lumbar spine; he was notified of that decision and apprised of his appellate rights but did not appeal in a timely manner.

2.  The evidence pertaining to the lumbar spine disability received subsequent to the May 2005 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.   


CONCLUSIONS OF LAW

1.  The May 2005 rating decision of the RO denying the Veteran's claim of  service connection for a lumbar spine disability is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  

2.  New and material evidence has been submitted to reopen the claim of service connection for a lumbar spine disability. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Given the favorable action taken hereinbelow, a detailed discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is not required at this time.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 
Initially, the RO denied the Veteran's claim for a back disability in a rating decision of August 1999.  The Veteran was properly notified of the decision, but did not appeal.  The decision became final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  

In a rating decision of May 2005, the RO reopened the Veteran's claim, but denied entitlement to service connection for a lumbar spine disability.  The evidence of record at the time consisted of statements from the Veteran, service treatment records, VA treatment records, private treatment records, VA examination reports, and documents from the Social Security Administration (SSA).  The RO held that the disability was not incurred in or caused by service, and was unrelated to the service-connected right knee disability.  

The Veteran did not initiate a timely appeal from the May 2005 RO decision.  See 38 C.F.R. § 20.200 (2012).  The May 2005 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The present appeal was initiated in 2009.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by these regulation, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's May 2005 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since May 2005 includes additional statements from the Veteran, private treatment records, VA treatment records, and further records from SSA.  As noted, at the time of the 2005 rating decision, there was no evidence of a link to service.  

The additionally received treatment records, includes two statements from a private physician.  In an April 2009 statement, the physician stated, "he ha[d] a long standing history of back pain that stem[med] from injuries he sustained while serving in the Air Force during the Vietnam War."  

In a second statement of May 2009, the physician stated that, "he ha[d] a history of chronic low back and leg pain which began years ago after injuries he sustained while serving in the Vietnam War."

 The Board finds that the evidence is "new" in that it was not before agency decisionmakers at the time of the March 2005 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, the Board finds this evidence "material" as it lends some support to a necessary element of the Veteran's claim for service connection, that of a nexus to military service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the language of 38 C.F.R. § 3.156(a) creates a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening.")  

Accordingly, Board finds this evidence raises a reasonable possibility of substantiating the Veteran's claim.

Under these circumstances, the Board concludes that the criteria for reopening the claim of service connection for degenerative joint disease of the lumbar spine with myofascial pain and radiculopathy are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been presented to reopen the claim of service connection for degenerative joint disease of the lumbar spine with myofascial pain and radiculopathy, the appeal to this extent is allowed subject to further action as discussed hereinbelow.  


REMAND

After having carefully considered the matter, and for the following reasons, the Board believes that the claim remaining on appeal must be remanded for further development of the record.  

Initially, the Board notes that there appear to be outstanding private medical records relevant to the claim remaining on appeal.  

In several private medical reports pertaining to the Veteran's low back, it is stated that the Veteran received treatment for his back from a Dr. Steven Pals.  See, e.g., October 1998 report of Michael B. Walsh, D.O., and February 1999 report of Daniel R. Erickson, M.D.  It does not appear that any medical treatment notes of Dr. Pals are of record.

Additionally, in October 2004 correspondence, the Veteran indicated that he had received treatment for his knees, back, and hips at Beaver Dam Community Hospital.  The file does not contain records from this facility, and it does not appear that the RO made any request for them. 

38 C.F.R. § 3.159(c)(1) defines reasonable efforts in obtaining records outside the custody of the federal government as "an initial request for the records, and, if the records are not received, at least one follow-up request."  VA must attempt to obtain these private medical records.

In addition, while a large volume of medical records underlying the SSA determination have been obtained, the Board cannot point to the SSA decision itself.   See Martin v. Brown, 4 Vet. App. 136 (1993) (holding that both the final Social Security Administration, as well as records upon which that decision was based, should be obtained); 38 C.F.R. § 3.159(c)(2) (2012).  

On remand, the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  

A remand is also required in order to afford the Veteran a VA examination to determine the nature and etiology of his degenerative joint disease of the lumbar spine with myofascial pain and radiculopathy.  

In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2012).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, the Veteran has been diagnosed with degenerative joint disease of the lumbar spine with myofascial pain and radiculopathy.  See August 2009 VA examination report.  Throughout the appeal, he has contended that this disability is strictly related to his service-connected disabilities of the bilateral knees.  See, e.g., statements submitted in December 1998, January 1999, May 2004, June 2004, June 2009, August 2009, and on VA examination in April 2005 and August 2009.   Aside from one entry in a December 2011 Virtual VA treatment record that he was shot three times in the back during service, he has not contended, and the record does not show, the in-service incurrence of a back injury.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995); see also 38 C.F.R. § 3.310(b).  

On the issue of secondary service connection, the record contains negative opinions of April 2005 and August 2009 VA examiners.  At the time of the April 2005 examination, the Veteran was not yet service-connected for his left knee disability.  

The April 2005 examiner essentially found that his right knee disability did not cause severe enough disturbances in the Veteran's gait to be responsible for his back problems, and that his back problem developed prior to the gait abnormality caused by the right knee problem.  

The August 2009 examiner essentially reiterated these findings, and applied them to the Veteran's left knee disability as well.

By contrast, in a May 2004 statement of Ramon S. Pajarillo, M.D., the Veteran was diagnosed with chronic left knee and hip problems, as well as myofascial syndrome of the lower back.  He stated the Veteran injured his right knee more than twenty years prior, and that the pain from the right knee "affected" his left knee, left hip, and low back, and that he developed degenerative joint diseases in consequence.  
Dr. Pajarillo did not expand on what he meant by "affected."  

In an April 2005 statement, Thomas J. Kalinosky, D.O., diagnosed the Veteran with disease of the hips, right knee, and myofascial pain syndrome in the low back.  He stated that the Veteran's right knee injury developed more than twenty years ago, and that many of his "other problems" developed as a result of chronic pain in the knee.  Dr. Kalinosky did not define the "other problems."  These physicians did not indicate whether the Veteran's medical records or claims file was reviewed in rendering the opinions, and did not offer rationale for their conclusions.  

The Board finds that a VA medical opinion would be helpful in reconciling the issue of secondary service connection.  The opinions above are at least partly predicated on the chronology of events.  

The VA examiners rest their conclusion, in part, based on the fact that an abnormal gait from the right knee developed after the Veteran's back problem.  The private physicians rest their conclusion, at least in part, on the fact that the Veteran's right knee injury started twenty years ago, and the pain from the injury led to other orthopedic problems.  

VA has conceded that the Veteran's right knee disability originated in service.  See February 1976 Rating Decision.  The Board is without the medical expertise to determine whether the right knee injury alone, which originated in the 1970s, is enough to be responsible for the current low back disability, or whether a resulting abnormal gait is required to establish a link.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).   An opinion reconciling this evidence, expressed in definitive language, would be helpful in resolving the claim.

Finally, the claims file shows that, since the issuance of the August 2010 Statement of the Case, many relevant VA medical records were added to the Veteran's Virtual VA claims file.  

The record does not contain a waiver of RO jurisdiction with regard to these records, and on remand, all evidence received since the August 2010 Statement of the Case must be considered.  See 38 C.F.R. §§ 19.37, 20.1304 (2012).

Accordingly, the reopened claim is REMANDED to the RO for the following action:

1.  The RO should take all indicated action to obtain the Social Security Administration (SSA) decision pertinent to the Veteran's claim for Social Security disability benefits.  

2.  The RO should take appropriate steps to contact the Veteran and request that he provide authorization forms necessary to allow the RO to obtain records from the following private providers:
      a.  Dr. Steven Pals
      b.  Beaver Dam Community Hospital

Thereafter, the RO should attempt to obtain those records.  If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and the compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2012) must be achieved.

3.  The RO then should have the Veteran scheduled for an appropriate VA orthopedic examination to address the nature and etiology of his lumbar spine disorders.  The examiner is to be provided access to the claims folder and Virtual VA as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that any current lumbar spine disability is causally related to any injury or other event or incident of the Veteran's period of active service.
	
The examiner should additionally offer comments and an opinion addressing whether it is at least as likely as not that the Veteran's lumbar spine disability is in any way causally related to, or has been aggravated (permanently made worse) by his service-connected bilateral knee disabilities.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310 (as revised effective in October 2006).  

In so doing, the examiner should specifically address the opinions of the April 2005 and August 2009 VA examiners, and the private medical opinions of May 2004 (Dr. Pajarillo) and April 2005 (Dr. Kalinosky).

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

4.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the requested examination has been completed, the RO should review the examination report to ensure it is are in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

6.  After completing all indicated development, the RO then should readjudicate the claim remaining on appeal in light of all the evidence on file. All applicable laws and regulations, and all evidence received since the August 2010 Statement of the Case, to include in the electronic claims file, should be considered.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
STEPHEN L. WIKKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


